Title: From George Washington to Bryan Fairfax, 4 July 1774
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon, 4 July, 1774.

John has just delivered to me your favor of yesterday, which I shall be obliged to answer in a more concise manner, than I could wish, as I am very much engaged in raising one of the additions to my house, which I think (perhaps it is fancy) goes on better whilst I am present, than in my absence from the workmen.
I own to you, Sir, I wished much to hear of your making an open declaration of taking a poll for this county, upon Colonel West’s publicly declining last Sunday; and I should have written to you on the subject, but for information then received from several gentlemen in the churchyard, of your having refused to do so, for the reasons assigned in your letter; upon which, as I think the country never stood more in need of men of abilities and liberal sentiments than now, I entreated several gentlemen at our church yesterday to press Colonel Mason to take a poll, as I really think Major Broadwater, though a good man, might do as well in the discharge of his domestic concerns, as in the capacity of a legislator. And therefore I again express my wish, that either you or Colonel Mason would offer. I can be of little assistance to either, because I early laid it down as a maxim not to propose myself, and solicit for a second.
As to your political sentiments, I would heartily join you in them, so far as relates to a humble and dutiful petition to the throne, provided there was the most distant hope of success. But have we not tried this already? Have we not addressed the Lords, and remonstrated to the Commons? And to what end? Did they deign to look at our petitions? Does it not appear, as clear as the sun in its meridian brightness, that there is a regular, systematic plan formed to fix the right and practice of taxation upon us? Does not the uniform conduct of Parliament for some years past confirm this? Do not all the debates, especially those just brought to us, in the House of Commons on the side of government, expressly declare that America must be taxed in aid of the British funds, and that she has no longer resources

within herself? Is there any thing to be expected from petitioning after this? Is not the attack upon the liberty and property of the people of Boston, before restitution of the loss to the India Company was demanded, a plain and self-evident proof of what they are aiming at? Do not the subsequent bills (now I dare say acts), for depriving the Massachusetts Bay of its charter, and for transporting offenders into other colonies or to Great Britain for trial, where it is impossible from the nature of the thing that justice can be obtained, convince us that the administration is determined to stick at nothing to carry its point? Ought we not, then, to put our virtue and fortitude to the severest test?
With you I think it a folly to attempt more than we can execute, as that will not only bring disgrace upon us, but weaken our cause; yet I think we may do more than is generally believed, in respect to the non-importation scheme. As to the withholding of our remittances, that is another point, in which I own I have my doubts on several accounts, but principally on that of justice; for I think, whilst we are accusing others of injustice, we should be just ourselves; and how this can be, whilst we owe a considerable debt, and refuse payment of it to Great Britain, is to me inconceivable. Nothing but the last extremity, I think, can justify it. Whether this is now come, is the question.
I began with telling you, that I was to write a short letter. My paper informs me I have done otherwise. I shall hope to see you to-morrow, at the meeting of the county in Alexandria, when these points are to be considered. I am, dear Sir, your most obedient and humble servant.
